Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, relate to certain machinery exported from England and entered at the port of Baltimore, Md.
*785Stipulated facts upon which these cases are before me establish that the proper basis for appraisement of the merchandise in question is cost of production, as defined in section 402 (f) of the Tariff Act of 1930, and that such statutory value thereof is “the invoiced F. O. B. seaport price plus 5 per cent,” and I so hold.
Judgment will be rendered accordingly.